Exhibit 10.2

 

EIGHTH AMENDMENT TO CREDIT AGREEMENT

 

EIGHTH AMENDMENT TO CREDIT AGREEMENT (this “Eighth Amendment”) dated as of
July 8, 2014, among Walter Energy, Inc., a Delaware corporation (the “U.S.
Borrower”), Western Coal ULC, an unlimited liability corporation existing under
the laws of the Canadian province of British Columbia, Walter Energy Canada
Holdings, Inc., a corporation existing under the laws of the Canadian province
of British Columbia (together with the U.S. Borrower and Western Coal ULC,
collectively, the “Borrowers”), the Subsidiary Guarantors party hereto, the
lenders party hereto as a Lender or Additional Lender of Revolving Commitment
Increases (in such capacity, each a “2014 Revolving Commitment Increase Lender”)
and Morgan Stanley Senior Funding, Inc., as Administrative Agent.  Unless
otherwise indicated, all capitalized terms used herein and not otherwise defined
herein shall have the respective meanings provided to such terms in the Credit
Agreement referred to below.

 

W I T N E S S E T H :

 

WHEREAS, the Borrowers, the Lenders and Morgan Stanley Senior Funding, Inc., as
Administrative Agent are parties to that certain Credit Agreement, dated as of
April 1, 2011 (as amended by the First Amendment to Credit Agreement dated as of
January 20, 2012, as further amended by the Second Amendment to Credit Agreement
dated as of August 16, 2012, as further amended by the Third Amendment to Credit
Agreement dated as of October 29, 2012, as further amended by the Fourth
Amendment to Credit Agreement dated as of  March 21, 2013, as further amended by
the Fifth Amendment to Credit Agreement dated as of  July 23, 2013, as further
amended by the Sixth Amendment to Credit Agreement dated as of March 17, 2014,
as further amended by the Seventh Amendment to Credit Agreement dated as of
July 7, 2014 and as further amended, modified and/or supplemented to, but not
including, the date hereof, the “Credit Agreement”);

 

WHEREAS, in accordance with Section 2.14(d) of the Credit Agreement, the U.S.
Borrower has delivered a notice to the Administrative Agent requesting that each
2014 Revolving Commitment Increase Lender make a Revolving Commitment Increase
in an aggregate principal amount of $61,200,000.00;

 

WHEREAS, pursuant to Section 2.14 of the Credit Agreement, this Eighth Amendment
shall establish the 2014 Revolving Commitment Increase on the 2014 Incremental
Facility Closing Date (each as defined below);

 

WHEREAS, this Eighth Amendment is an “Incremental Amendment” as defined in and
for purposes of the Credit Agreement;

 

NOW, THEREFORE, it is agreed:

 

I.             Terms of the Revolving Commitment Increase.

 

1.     The U.S. Borrower confirms and agrees that it has requested to establish
a new tranche of Revolving Loan Commitments (the “2014 Revolving Commitment
Increase”) in the aggregate principal amount of $61,200,000.00 from the 2014
Revolving Commitment Increase Lenders in accordance with Section 2.14 of the
Credit Agreement and herein, effective on the 2014 Incremental Facility Closing
Date.

 

--------------------------------------------------------------------------------


 

2.     Pursuant to Section 2.14 of the Credit Agreement, each 2014 Revolving
Commitment Increase Lender, the Borrowers and the Administrative Agent
acknowledge and agree that the 2014 Revolving Commitment Increase provided
pursuant to this Eighth Amendment shall constitute Revolving Loan Commitments
under the Credit Agreement, and shall have terms identical to the 2017 Revolving
Loan Commitments except as set forth herein.

 

3.     Each 2014 Revolving Commitment Increase Lender agrees, except as set
forth herein, that (i) effective on and at all times after the 2014 Incremental
Facility Closing Date, in addition to all Revolving Loan Commitments of such
Lender (if any) outstanding prior to the 2014 Incremental Facility Closing Date,
such 2014 Revolving Commitment Increase Lender will be bound by all obligations
of a Lender under the Credit Agreement in respect of the 2014 Revolving
Commitment Increase in the amount set forth on Schedule A hereto and (ii) on the
2014 Incremental Facility Closing Date, subject to the satisfaction or waiver of
the conditions set forth in Section II.6 of this Eighth Amendment, such 2014
Revolving Commitment Increase Lender will provide the 2014 Revolving Commitment
Increase in the aggregate principal amount set forth opposite its name on
Schedule A attached hereto and to fund Revolving Loans in the amount of such
2014 Revolving Commitment Increase Lender’s 2014 Incremental Revolving Loan
Commitment, in accordance with the terms and subject to the conditions set forth
herein. On the 2014 Incremental Facility Closing Date, each 2014 Revolving
Commitment Increase Lender which was not a Lender prior to the 2014 Incremental
Facility Closing Date will become a Lender for all purposes of the Credit
Agreement and be bound by all obligations of a Lender under the Credit Agreement
in respect of the 2014 Revolving Commitment Increase in the amount set forth on
Schedule A hereto.

 

4.     The 2014 Revolving Commitment Increase Lenders will not acquire or
otherwise share in any participations under the Credit Agreement in outstanding
Letters of Credit or Swingline Loans. Any Borrowing of Revolving Loans from the
2014 Revolving Commitment Increase Lenders shall be of a separate Class and
Tranche of Revolving Loans.

 

II.            Miscellaneous Provisions.

 

1.     In order to induce the 2014 Revolving Commitment Increase Lenders to
enter into this Eighth Amendment and in accordance with Section 2.14 of the
Credit Agreement, the Borrowers hereby represent and warrant that:

 

(a)           both at the time of request of the 2014 Revolving Commitment
Increase and as of the 2014 Incremental Facility Closing Date, no Default or
Event of Default exists, both before and immediately after giving effect to this
Eighth Amendment; and

 

(b)           both at the time of request of the 2014 Revolving Commitment
Increase and as of the 2014 Incremental Facility Closing Date, all of the
representations and warranties contained in the Credit Agreement and the other
Credit Documents are true and correct in all material respects, both before and
after giving effect to this Eighth Amendment, with the same effect as though
such representations and warranties had been made on and as of the 2014
Incremental Facility Closing Date (it being understood and agreed that (x) any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date and (y) any representation or warranty that is qualified as
to “materiality,” “Material Adverse Effect” or similar language shall be true
and correct in all respects on such date).

 

2.     This Eighth Amendment is limited precisely as written and shall not be
deemed to (i) be a waiver of or a consent to the modification of or deviation
from any other term or condition of the Credit

 

2

--------------------------------------------------------------------------------


 

Agreement, any other Credit Documents or any of the other instruments or
agreements referred to therein or (ii) prejudice any right or rights which any
of the Lenders or the Administrative Agent now have or may have in the future
under or in connection with the Credit Agreement, any other Credit Documents or
any of the other instruments or agreements referred to therein.

 

3.     By executing and delivering a counterpart hereof, the Borrowers and each
Subsidiary Guarantor hereby acknowledge and agree that all Loans made pursuant
to the 2014 Revolving Commitment Increase shall be guaranteed and secured
pursuant to and in accordance with the terms and provisions of each of the U.S.
Guaranty and Collateral Agreement and the Canadian Guaranty and Collateral
Agreement and the other Security Documents in accordance with the terms and
provisions thereof.

 

4.     This Eighth Amendment may be executed in any number of counterparts
(including by way of facsimile or other electronic transmission) and by the
different parties hereto on separate counterparts, each of which counterparts
when executed and delivered shall be an original, but all of which shall
together constitute one and the same instrument.  A complete set of counterparts
shall be lodged with the Borrowers and the Administrative Agent.

 

5.     THIS EIGHTH AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE
STATE OF NEW YORK.

 

6.     The amendments set forth in this Eighth Amendment shall become effective
on the date (the “2014 Incremental Facility Closing Date”) when each of the
following conditions shall have been satisfied or waived by the applicable
party:

 

(a)           both at the time of request of the 2014 Revolving Commitment
Increase and as of the 2014 Incremental Facility Closing Date, no Default or
Event of Default exists, both before and immediately after giving effect to this
Eighth Amendment;

 

(b)           both at the time of request of the 2014 Revolving Commitment
Increase and as of the 2014 Incremental Facility Closing Date, all of the
representations and warranties contained in the Credit Agreement and the other
Credit Documents are true and correct in all material respects, both before and
after giving effect to this Eighth Amendment, with the same effect as though
such representations and warranties had been made on and as of the 2014
Incremental Facility Closing Date (it being understood and agreed that (x) any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date and (y) any representation or warranty that is qualified as
to “materiality,” “Material Adverse Effect” or similar language shall be true
and correct in all respects on such date);

 

(c)           the Borrowers, the Subsidiary Guarantors, the Administrative Agent
and each 2014 Revolving Commitment Increase Lender shall have signed a
counterpart hereof (whether the same or different counterparts) and shall have
delivered (including by way of facsimile or other electronic transmission) the
same to the attention of Katherine Lim of White & Case LLP (facsimile number:
212-354-8113 / e-mail address: klim@whitecase.com);

 

(d)           the U.S. Borrower is in compliance with the financial covenant set
forth in Section 10.08 of the Credit Agreement, determined on a Pro Forma Basis
as of June 30, 2014, as if Loans pursuant to the 2014 Revolving Commitment
Increase had been outstanding on June 30, 2014;

 

3

--------------------------------------------------------------------------------


 

(e)           (i) the purchase agreement for the Permitted First Lien Notes in
an aggregate principal amount equal to at least $275,000,000, shall have been
entered into by the U.S. Borrower and the representative of the initial
purchasers, (ii) such purchase agreement shall be reasonably satisfactory to the
2014 Revolving Commitment Increase Lenders, (iii) such purchase agreement shall
not have been amended, waived, modified or otherwise terminated, and
(iv) arrangements satisfactory to the Administrative Agent shall have been made
so that immediately after giving effect to the funding of any Revolving Loans by
the 2014 Revolving Commitment Increase Lenders, proceeds of the issuance of the
Permitted First Lien Notes shall be applied to permanently terminate the 2014
Revolving Commitment Increase;

 

(f)            the Borrowers shall have paid to the Administrative Agent (or its
applicable affiliate) all fees, costs and expenses (including, without
limitation, reasonable legal fees and expenses) payable to the Administrative
Agent (or its applicable affiliate) to the extent then due;

 

(g)           prior to the funding of Revolving Loans by the 2014 Revolving
Commitment Increase Lenders, the Administrative Agent shall have received (A) a
copy of the resolutions, in form and substance reasonably satisfactory to the
Administrative Agent, of the board of directors, other managers or general
partner of each Subsidiary Guarantor (or a duly authorized committee thereof)
authorizing the execution, delivery and performance of this Eighth Amendment and
the performance of the Credit Agreement and the other Credit Documents, in each
case as modified by this Eighth Amendment, certified as of the 2014 Incremental
Facility Closing Date by an Authorized Officer of each Subsidiary Guarantor as
being in full force and effect without modification or amendment and (B) good
standing certificates for each Borrower for each jurisdiction in which such
Borrower is organized; and

 

(h)           prior to the funding of Revolving Loans by the 2014 Revolving
Commitment Increase Lenders, the Administrative Agent shall have received from
Simpson Thacher & Bartlett LLP, counsel to the Borrowers, executed legal
opinions covering such matters as the Administrative Agent may reasonably
request and otherwise reasonably satisfactory to the Administrative Agent.

 

7.     The U.S. Borrower is further deemed to be certifying, and the execution
by an Authorized Officer of the U.S. Borrower hereto constitutes such
certification, as to the satisfaction of the conditions set forth in clauses
(a), (b) and (d) of Section II.6 hereof.

 

8.     This Eighth Amendment shall constitute a “Credit Document” for purposes
of the Credit Agreement and the other Credit Documents.

 

9.     From and after the 2014 Incremental Facility Closing Date, all references
in the Credit Agreement and each of the other Credit Documents to the Credit
Agreement shall be deemed to be references to the Credit Agreement as modified
by each of the amendments effected on such respective dates, as the context may
require.

 

*      *      *

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Eighth Amendment to be duly executed and delivered as of the date first above
written.

 

 

WALTER ENERGY, INC.

 

 

 

 

 

By:

/s/ William G. Harvey

 

Name: William G. Harvey

 

Title: Executive Vice President, Chief Financial Officer

 

 

 

WESTERN COAL ULC

 

 

 

 

 

By:

/s/ Michael Griffin

 

Name: Michael Griffin

 

Title: Treasurer

 

 

 

WALTER ENERGY CANADA HOLDINGS, INC.

 

 

 

 

 

By:

/s/ Michael Griffin

 

Name: Michael Griffin

 

Title: Treasurer

 

 

 

 

 

PINE VALLEY COAL LTD.

 

 

 

 

 

By:

/s/ Michael Griffin

 

Name: Michael Griffin

 

Title: Treasurer

 

 

 

 

 

0541237 B.C. LTD.

 

 

 

 

 

By:

/s/ Michael Griffin

 

Name: Michael Griffin

 

Title: Treasurer

 

[Signature Page to Eighth Amendment to Walter Energy Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

WOLVERINE COAL ULC

 

 

 

 

 

By:

/s/ Michael Griffin

 

Name: Michael Griffin

 

Title: Treasurer

 

 

 

 

 

WALTER ENERGY HOLDINGS, LLC

 

 

 

 

 

By:

/s/ Michael Griffin

 

Name: Michael Griffin

 

Title: Treasurer

 

 

 

 

 

BLUE CREEK SALES, INC.

 

 

 

 

 

By:

/s/ Michael Griffin

 

Name: Michael Griffin

 

Title: Treasurer

 

 

 

 

 

J.W. WALTER, INC.

 

 

 

 

 

By:

/s/ Michael Griffin

 

Name: Michael Griffin

 

Title: Treasurer

 

 

 

 

 

JIM WALTER RESOURCES, INC.

 

 

 

 

 

By:

/s/ Michael Griffin

 

Name: Michael Griffin

 

Title: Treasurer

 

 

 

 

 

TAFT COAL SALES & ASSOCIATES, INC.

 

 

 

 

 

By:

/s/ Michael Griffin

 

Name: Michael Griffin

 

Title: Treasurer

 

[Signature Page to Eighth Amendment to Walter Energy Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

TUSCALOOSA RESOURCES, INC.

 

 

 

 

 

By:

/s/ Michael Griffin

 

Name: Michael Griffin

 

Title: Treasurer

 

 

 

 

 

WALTER BLACK WARRIOR BASIN LLC

 

 

 

 

 

By:

/s/ Michael Griffin

 

Name: Michael Griffin

 

Title: Treasurer

 

 

 

 

 

WALTER COKE, INC.

 

 

 

 

 

By:

/s/ Michael Griffin

 

Name: Michael Griffin

 

Title: Treasurer

 

 

 

 

 

WALTER EXPLORATION & PRODUCTION LLC

 

 

 

 

 

By:

/s/ Michael Griffin

 

Name: Michael Griffin

 

Title: Treasurer

 

 

 

 

 

WALTER LAND COMPANY

 

 

 

 

 

By:

/s/ Michael Griffin

 

Name: Michael Griffin

 

Title: Treasurer

 

 

 

 

 

WALTER MINERALS, INC.

 

 

 

 

 

By:

/s/ Michael Griffin

 

Name: Michael Griffin

 

Title: Treasurer

 

[Signature Page to Eighth Amendment to Walter Energy Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

WALTER NATURAL GAS, LLC

 

 

 

 

 

By:

/s/ Michael Griffin

 

Name: Michael Griffin

 

Title: Treasurer

 

 

 

 

 

WALTER CANADIAN COAL PARTNERSHIP,

 

by its managing partner, Walter Canadian Coal ULC

 

 

 

 

 

By:

/s/ Michael Griffin

 

Name: Michael Griffin

 

Title: Treasurer

 

 

 

 

 

CAMBRIAN ENERGYBUILD HOLDINGS ULC

 

 

 

 

 

By:

/s/ Michael Griffin

 

Name: Michael Griffin

 

Title: Treasurer

 

 

 

 

 

WILLOW CREEK COAL ULC

 

 

 

 

 

By:

/s/ Michael Griffin

 

Name: Michael Griffin

 

Title: Treasurer

 

 

 

 

 

WILLOW CREEK COAL PARTNERSHIP,

 

by its managing partner, Willow Creek Coal ULC

 

 

 

 

 

By:

/s/ Michael Griffin

 

Name: Michael Griffin

 

Title: Treasurer

 

 

 

 

 

WALTER CANADIAN COAL ULC

 

 

 

 

 

By:

/s/ Michael Griffin

 

Name: Michael Griffin

 

Title: Treasurer

 

[Signature Page to Eighth Amendment to Walter Energy Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

WOLVERINE COAL PARTNERSHIP,

 

by its managing partner, Wolverine Coal ULC

 

 

 

 

 

By:

/s/ Michael Griffin

 

Name: Michael Griffin

 

Title: Treasurer

 

 

 

 

 

BRULE COAL ULC

 

 

 

 

 

By:

/s/ Michael Griffin

 

Name: Michael Griffin

 

Title: Treasurer

 

 

 

 

 

BRULE COAL PARTNERSHIP,

 

by its managing partner, Brule Coal ULC

 

 

 

 

 

By:

/s/ Michael Griffin

 

Name: Michael Griffin

 

Title: Treasurer

 

[Signature Page to Eighth Amendment to Walter Energy Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY SENIOR FUNDING, INC.,
as Administrative Agent, Collateral Agent, and a 2014 Revolving Commitment
Increase Lender

 

 

 

 

 

By:

/s/ James R. Person

 

 

Name: James R. Pearson

 

 

Title: Authorized Signatory

 

[Signature Page to Eighth Amendment to Walter Energy Credit Agreement]

 

--------------------------------------------------------------------------------


 

Schedule A

 

2014 Revolving Commitment Increase Lender

 

2014 Revolving Commitment Increase

 

Morgan Stanley Senior Funding, Inc.

 

$

61,200,000.00

 

 

--------------------------------------------------------------------------------